       Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 1 of 7 PageID: 1



COSTELLO & MAINS, LLC
By: Deborah L. Mains, Esquire
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                                               :
JOSE SANTIAGO,                                 :    UNITED STATES DISTRICT COURT
                                               :    DISTRICT OF NEW JERSEY
                      Plaintiff,               :
                                               :          CIVIL ACTION
vs.                                            :
                                               :
MAYWOOD CENTER FOR HEALTH                      :    DOCKET NO:
AND REHABILITATION, LLC and JOHN               :
DOES 1-5 AND 6-10,                             :
                                               :
                      Defendants.              :    COMPLAINT AND JURY DEMAND


       Plaintiff, Jose Sanitago (“Plaintiff”), by way of Complaint against the Defendant, says:


                                     Preliminary Statement

       This action is brought by Plaintiff to remedy violations of the Fair Labor Standards Act,

as amended, 29 U.S.C. Sec. 201, et seq. (“FLSA”) and the New Jersey Wage and Hour Law

(“NJWHL”).

                                    Jurisdiction and Venue

       Jurisdiction of the Court is invoked pursuant to 29 U.S.C. Sec. 216(b), 28 U.S.C. Sec.

1331 and 28 U.S.C. Sec. 1332.

       Because Defendant is a resident of the District of New Jersey, venue is proper within this

district pursuant to 28 U.S.C. Sec. 1391.




                                                1
          Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 2 of 7 PageID: 2



                                      Identification of Parties

          1.    Plaintiff Jose Santiago resides at 275 Verona Avenue, Newark, New Jersey

07104.

          2.    Defendant Maywood Center for Health and Rehabilitation, LLC (“Maywood”) is

a domestic limited liability company that provides short-term rehabilitative care and long-term

skilled nursing care, maintaining a principle place of business at 100 West Magnolia Avenue,

Maywood, New Jersey 07607.

          3.    Maywood is an employer within the meaning of 29 U.S.C. Sec. 203 and within

the meaning of the NJWHL, having gross income in excess of $500,000.00 per year.

          4.    Maywood provides medical care or nursing care for residents of the State of New

Jersey.

          5.    Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the Plaintiff in this matter.

                                          General Allegations

          6.    Plaintiff was employed by Defendants from October 29, 2018 through on or about

July 3, 2019.

          7.    Plaintiff’s separation from employment is not at issue in this matter.

          8.    From October 29, 2018 through July 3, 2019, Plaintiff was employed as a Human

Resources Assistant.

          9.    As a Human Resources Assistant, Plaintiff’s job duties and responsibilities

included, but were not limited to: processing payroll, answering employees’ questions on

payroll, preparing timecards, stuffing envelopes and distributing weekly paychecks, day to day




                                                  2
       Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 3 of 7 PageID: 3



paperwork relating to the Human Resources function, administering and preparing all reports and

logs relating to benefits administration, assigning orientation to non-supervisory personnel, and

ensuring personnel files were in compliance with regulations and that the medical records were

separate from the personnel files.

       10.      Plaintiff was compensated on a salary basis, earning $57,000.00 per year at the

start of his employment.

       11.      Plaintiff regularly worked in excess of forty (40) hours per week.

       12.      Without records in the possession and control of Defendant, Plaintiff cannot plead

with specificity the number of hours worked each week during the course of his employment.

       13.      Plaintiff’s job duties did not fall within any exemption to the overtime

requirements of the FLSA or NJWHL.

       14.      Defendant failed to pay Plaintiff overtime compensation for any hours worked in

excess of forty (40) hours per week.

                                             COUNT I

                                         FLSA Violation

       15.      Plaintiff hereby repeats and realleges paragraphs 1 through 14, as though fully set

forth herein.

       16.      Plaintiff, during the course of his employment as a Human Resource Assistant,

regularly worked more than forty (40) hours in a work week.

       17.      Defendant failed to pay Plaintiff overtime compensation for hours worked in

excess of forty (40) in a work week.

       18.      Defendant, by the above acts, has violated 29 U.S.C. Sec. 207.

       19.      Said violations have been willful within the meaning of 29 U.S.C. Sec. 255(a).




                                                  3
          Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 4 of 7 PageID: 4



          20.    Plaintiff has suffered, is now suffering and will continue to suffer monetary

damages as a result of Defendant’s acts unless and until this Court grants the relief requested

herein.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment;

                 (a)    Declaring that the acts and practices complained of herein are in violation

of the FLSA;

                 (b)    Declaring that the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. Sec. 255(a);

                 (c)    Enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C. Sec. 217;

                 (d)    Directing Defendant to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendant’s violation of the FLSA, together with interest thereon

from the date(s) such wages were due but unpaid;

                 (e)    Directing Defendant to pay Plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. Sec. 216(b);

                 (f)    Awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. Sec. 216(b); and

                 (g)    Granting such other and further relief as this Court deems necessary and

proper.

                                             COUNT II

                                     Violation of the NJWHL

          21.    Plaintiff hereby repeats and realleges paragraphs 1 through 20, as though fully set

forth herein.




                                                  4
          Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 5 of 7 PageID: 5



          22.    Plaintiff, during the course of his employment as a Human Resource Assistant,

regularly worked more than forty (40) hours in a work week.

          23.    Defendant failed to pay Plaintiff overtime compensation for hours worked in

excess of forty (40) in a work week.

          24.    Defendant, by the above acts, has violated the New Jersey Wage and Hour Law,

N.J.S.A. 34:11-56a4.

          25.    Plaintiff is now suffering and will continue to suffer monetary damages as a result

of Defendants’ acts unless and until this Court grants the relief requested herein.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                 (a)    Declaring that the acts and practices complained of herein are in violation

of the NJWHL;

                 (b)    Directing Defendant to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendant’s violation of the NJWHL, together with interest

thereon from the date(s) such wages were due but unpaid;

                 (c)    Awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees; and

                 (d)    Granting such other and further relief as this Court deems necessary and

proper.

                                                  Respectfully submitted,

                                               COSTELLO & MAINS, LLC


                                               By: /s/ Deborah L. Mains ______
                                                       Deborah L. Mains

Date: February 11, 2020




                                                  5
        Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 6 of 7 PageID: 6



                           DEMAND TO PRESERVE EVIDENCE


        1.     All Defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to Plaintiff’s employment, to Plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By: /s/ Deborah L. Mains ______
                                                      Deborah L. Mains




                                                 6
          Case 2:20-cv-01688 Document 1 Filed 02/18/20 Page 7 of 7 PageID: 7



                              DEMAND FOR A TRIAL BY JURY

          Plaintiff, by and through her above-signed counsel, hereby demands, pursuant to Rule

38(b) of the Federal Rules of Civil Procedure, a trial by jury on all Counts in the above-captioned

action.

                                              COSTELLO & MAINS, LLC


                                              By: /s/ Deborah L. Mains ______
                                                      Deborah L. Mains


                             DESIGNATION OF TRIAL COUNSEL

          Deborah L. Mains, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                              COSTELLO & MAINS, LLC


                                              By: /s/ Deborah L. Mains ______
                                                      Deborah L. Mains




                                                 7
